Case 9:21-cv-80561-AMC Document 5 Entered on FLSD Docket 03/23/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO. 21-80561-CIV-CANNON

 GLOBAL RESOURCE, INC.,

        Plaintiff,
 v.

 MARIO D. GERMAN, MICHAEL
 J. KRANTZ, NEXUS CAPITAL
 MANAGEMENT, LLC, and MARIO D.
 GERMAN LAW CENTER, P.A.,

        Defendants.
                                                   /

       ORDER REQUIRING COMBINED RESPONSE OR SEPARATE ANSWERS

        THIS CAUSE came before the Court sua sponte. To better manage the orderly progress

 of the case, it is ORDERED that Defendants shall not file a response to Plaintiff’s Complaint

 [ECF No. 1] until all Defendants have been served. After all Defendants have been served,

 Defendants shall submit a single combined response or separate answers within the time allowed

 for the last-served Defendant to respond.

        DONE AND ORDERED in Fort Pierce, Florida, this 22nd of March 2021.



                                                   _________________________________
                                                   AILEEN M. CANNON
                                                   UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
